 



Exhibit 10.3
THE TIMKEN COMPANY
Performance Unit Agreement
          WHEREAS, <<first>> <<last>> (“Grantee”) is an employee of The Timken
Company (the “Company”); and
          WHEREAS, the grant of Performance Units, each with a cash value of
$100.00, was authorized by a resolution of the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) that was
duly adopted on [DATE] (the “Date of Grant”), and the execution of a Performance
Unit agreement in the form hereof was authorized by a resolution of the
Committee duly adopted on [DATE];
          NOW, THEREFORE, pursuant to the Company’s Long-Term Incentive Plan (As
Amended and Restated as of February 6, 2004) (the “Plan”) and subject to the
terms and conditions thereof and the terms and conditions hereinafter set forth,
the Company hereby grants to Grantee as of the Date of Grant <<puaward>>
Performance Units (the “Target Performance Units”). Subject to the attainment of
the performance goals set forth in Section 1 hereof, this grant enables Grantee
to earn as Performance Units from [50% to 150%] of the Target Performance Units
to be paid out to Grantee pursuant to Section 4 hereof.

1.        Earning of Target Performance Units. (a) Grantee’s right to receive
payment for any Performance Units shall be determined (i) on the basis of the
Company’s Return on Equity for the period from January 1, 2006 through
December 31, 2008 (the “Performance Period”) and (ii) on the basis of the
Company’s Sales Growth for the Performance Period as follows:

  (i)   The applicable percentage of the Target Performance Units which shall be
earned by Grantee shall be determined by the Performance Matrix approved by the
Committee on the Date of Grant.

 



--------------------------------------------------------------------------------



 



  (ii)   For purposes of this Agreement, “Return on Equity” shall mean
cumulative net income divided by three, divided by the average quarterly total
shareholders equity excluding the minimum pension liability in comprehensive
income for the three-year period, as adjusted pursuant to Section 1(b).    
(iii)   For purposes of this Agreement, “Sales Growth” shall mean the three-year
compounded annualized growth in sales over the performance period, determined
using year-end total net sales for year three of the performance period and
year-end total net sales for the year-end prior to the start of the performance
period, as adjusted pursuant to Section 1(b).     (iv)   In the event that the
Company’s Return on Equity or Sales Growth is between the ranges set forth on
the Performance Matrix, the Committee shall interpolate the applicable
percentage of the Target Performance Units which shall be earned by Grantee.

  (b)        If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Corporation, the
manner in which it conducts business or other events or circumstances render the
Management Objectives to be unsuitable, the Committee may modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Committee deems appropriate; provided, however, that no such
action may result in the loss of the otherwise available exemption of the award
under Section 162(m) of the Code.

2



--------------------------------------------------------------------------------



 



  (c)        All determinations involving the performance goals set forth in
this Section 1 shall be calculated based on Generally Accepted Accounting
Principles in effect at the time the goals are established without regard to any
change in accounting standards that may be required by the Financial Accounting
Standards Board after the goals are established.     (d)        Subject to
Sections 1(a), (b), and (c), Grantee shall have a right to receive payment for
the Target Performance Units if Grantee is in the continuous employ of the
Company or a subsidiary from the Date of Grant through the last day of the
Performance Period. For purposes of this agreement, Grantee’s continuous
employment with the Company or a subsidiary shall not be deemed to have been
interrupted, and Grantee shall not be deemed to have ceased to be an employee of
the Company or a subsidiary, by reason of transfer of employment among the
Company and its subsidiaries.

2.        Pro Rata Earning of Target Performance Units. Notwithstanding
Section 1(d) hereof and subject to the payment provisions of Section 4(b)
hereof, Grantee shall be entitled to receive payment of a prorated portion of
the Performance Units based on the number of whole months that Grantee was
employed by the Company or any subsidiary during the Performance Period on the
date Grantee ceases to be an employee of the Company or any subsidiary prior to
the last day of the Performance Period as the result of one of the following
circumstances:

  (a)        Death, Disability or Retirement: Grantee dies or becomes
permanently disabled while in the employ of the Company or any subsidiary, or
Grantee retires with the Company’s consent. For purposes of this agreement,
retirement “with

3



--------------------------------------------------------------------------------



 



the Company’s consent” shall mean: (i) the retirement of Grantee prior to age 62
under a retirement plan of the Company or a subsidiary, if the Board or the
Committee determines that his retirement is for the convenience of the Company
or a subsidiary, or (ii) the retirement of Grantee at or after age 62 under a
retirement plan of the Company or a subsidiary. For purposes of this agreement,
“permanently disabled” shall mean that Grantee has qualified for long-term
disability benefits under a disability plan or program of the Company or, in the
absence of a disability plan or program of the Company, under a
government-sponsored disability program.

  (b)        Change in Control: A change in control of the Company occurs while
Grantee is an employee of the Company or a subsidiary. For the purposes of this
agreement, the term “change in control” shall mean the occurrence of any of the
following events:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of either: (A) the
then-outstanding Common Shares or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Shares”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a change in control: (1) any acquisition directly from the Company, (2) any
acquisition by the Company, (3) any

4



--------------------------------------------------------------------------------



 



acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (4) any acquisition by any
Person pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (i) of this Section 2(b); or

  (ii)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Securities Exchange
Act of 1934) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or     (iii)   Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), in each case, unless,
following such Business

5



--------------------------------------------------------------------------------



 



Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Common Shares and Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 66-2/3% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Common Shares and Voting Shares of the Company, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business

6



--------------------------------------------------------------------------------



 



Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

  (iv)   Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

  (c)        Divestiture: Grantee’s employment with the Company or a subsidiary
terminates as the result of a divestiture. For the purposes of this agreement,
the term “divestiture” shall mean a permanent disposition to a Person other than
the Company or any subsidiary of a plant or other facility or property at which
Grantee performs a majority of Grantee’s services whether such disposition is
effected by means of a sale of assets, a sale of subsidiary stock or otherwise.
    (d)        Layoff: Grantee’s employment with the Company or a subsidiary
terminates as the result of a layoff. For purposes of this agreement, a “layoff”
shall mean the involuntary termination by the Company or any subsidiary of
Grantee’s employment with the Company or any subsidiary due to (i) a reduction
in force leading to a permanent downsizing of the salaried workforce, (ii) a
permanent shutdown of the plant, department or subdivision in which Grantee
works, or (iii) an elimination of position.

3.        Forfeiture of Award. Except to the extent Grantee has earned the right
to receive payment for Performance Units pursuant to Sections 1 or 2 hereof,
Grantee’s right to receive payment for the Performance Units shall be forfeited
automatically and without further notice on the date that Grantee ceases to be
an employee of the Company or a Subsidiary prior to the last day of the
Performance Period.

7



--------------------------------------------------------------------------------



 



4.        Payment of Performance Units. (a) Performance Units earned as provided
in Section 1 hereof shall be payable to Grantee in cash or Common Shares (as
determined by the Committee) as soon as practicable after they are earned in
accordance with Section 1 hereof, but in no event later than two and one-half (2
1/2) months after the close of the last fiscal year of the Company to which the
award relates.

  (b)        The prorated portion of Performance Units earned as provided in
Section 2 hereof shall be payable to Grantee in cash or Common Shares (as
determined by the Committee) as soon as practicable after the last day of the
Performance Period, but in no event later than two and one-half (2 1/2) months
after the close of the last fiscal year of the Company to which the award
relates.

5.        Transferability. Grantee’s right to receive the Performance Units
shall not be transferable nor assignable by Grantee other than by will or by the
laws of descent and distribution.

6.        No Employment Contract. Nothing contained in this Agreement shall
confer upon Grantee any right with respect to continuance of employment by the
Company or any Subsidiary, nor limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of Grantee.

7.        Taxes and Withholding. If the Performance Units are paid in cash, such
payment shall be less any applicable federal, state, local or foreign taxes. To
the extent that the Company shall be required to withhold any federal, state,
local or foreign taxes in connection with the payment of the Performance Units
in Common Shares, and the amounts available to the Company for such withholding
are insufficient, it shall be a

8



--------------------------------------------------------------------------------



 



    condition to the payment of the Performance Units that Grantee shall pay
such taxes or make provisions that are satisfactory to the Company for the
payment thereof.

8.        Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement or the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Grantee).

9.        Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable laws; provided, however, that notwithstanding any
other provision of this Agreement, the Performance Units shall not be paid if
the payment thereof would result in a violation of any such law.

10.        Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent.

11.        Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

9



--------------------------------------------------------------------------------



 



12.        Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan.
The Committee acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein or in the plan, have the
right to determine any questions which arise in connection with the grant of
Performance Units.

13.        Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.

14.        Governing Law. The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Ohio, without
giving effect to the principles of conflict of laws thereof.

15.        Notices. Any notice to the Company provided for herein shall be in
writing to the Company and any notice to Grantee shall be addressed to Grantee
at his or her address on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
certified or registered mail, postage and fees prepaid, return receipt
requested, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by its duly authorized officer and Grantee has also
executed this Agreement in duplicate, as of the day and year first above
written.

     
 
  THE TIMKEN COMPANY
 
   
 
   
 
   
 
  William R. Burkhart
 
  Sr. Vice President and General Counsel

          The undersigned Grantee hereby acknowledges receipt of an executed
original of this Agreement.

     
 
   
 
  Grantee

         
 
   Date:    
 
       

11